Frankum, Judge.
Where, to a suit on an open account the defendant filed a counter claim against the nonresident plaintiff setting up certain items of damages alleged to have been sustained by him as the result of the breach by the plaintiff of an alleged contract, one item of which was the alleged diminution in the market value of the defendant’s stock of merchandise resulting therefrom, and where, upon the trial of the issues thus made, the opinion testimony of the defendant as to the amount of diminution in the value of his stock of merchandise was uncontradicted by any other evidence, the jury was not absolutely bound to accept such opinion testimony as correct, even though it was uncontradicted, but were authorized to render a verdict based on either a greater or lesser diminution in value of his stock of merchandise, and where the verdict returned by the jury was within the range of the evi*794dence under these principles, it was authorized, even though it was apparent from the amount thereof that the jury rejected the defendant’s uncontradicted testimony as to the diminution in the value of his stock of goods. Johnson v. Stevens, 19 Ga. App. 192 (2) (91 SE 220); McLendon v. City of LaGrange, 47 Ga. App. 690 (3) (171 SE 307). The trial court did not err in overruling the motion for a new trial on the general grounds.
Submitted May 5, 1965
Decided June 8, 1965.
Ben B. Ross, for plaintiff in error.
Wilbur C. Orr, contra.

Judgment affirmed.


Bell, P. J., and Hall, J., concur.